                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CHRISTOPHER N. QUEEN,                          )
                                               )
                               Plaintiff,      )
v.                                             )               Case No. 21-cv-2229-JAR-TJJ
                                               )
LAURA KELLY, Kansas Governor, in               )
her official and individual capacities, et al, )
                                               )
                               Defendants. )


    ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
                     AND ORDER TO SHOW CAUSE

TO THE PLAINTIFF:

       Plaintiff commenced this action pro se on May 19, 2021, by filing a Complaint (ECF No.

1) naming Kansas Governor Laura Kelly, Kansas Department of Labor, Denise #714 KDOL

official, and an unknown KDOL official as Defendants. Plaintiff has filed a Motion to Proceed In

Forma Pauperis (ECF No. 2) and an affidavit of financial status (ECF No. 5). Under the in

forma pauperis statute, 28 U.S.C. § 1915(a)(1), the court may authorize the commencement of a

civil action “without the prepayment of fees or security therefor, by a person who submits an

affidavit . . . [if] the person is unable to pay such fees or give security therefor.” To succeed on a

motion to proceed in forma pauperis, the movant must show he or she is financially unable to

pay the required filing fee.1 The decision to grant or deny in forma pauperis status under section

1915 lies within the sound discretion of the trial court.2


1
 See 28 U.S.C. ' 1914(a) (“The clerk of each district court shall require the parties instituting
any civil action, suit, or proceeding in such court . . . to pay a filing fee . . . .”).
2
 See Rowland v. California Men’s Colony, Unit II Men's Advisory Council, 506 U.S. 194, 217–
18 (1993) (Section 1915 gives a district court discretion with respect to granting in forma
pauperis status).

                                                   1
          Based on the information provided in his financial affidavit and the appendix thereto,

Plaintiff has shown a financial inability to pay the required filing fees. Plaintiff is currently

employed but his reported monthly expenses exceed his income. The Court will therefore grant

Plaintiff’s Motion to Proceed In Forma Pauperis pursuant to 28 U.S.C. § 1915(a)(1).

          Although Plaintiff is granted leave to proceed without prepayment of the filing fee,

service of process may be withheld pending review under 28 U.S.C. § 1915(e)(2)(B).3 While

such review may occur at any time and the Court is not obligated to conduct the review before

service of process,4 dismissals “are often made sua sponte prior to the issuance of process, so as

to spare prospective defendants the inconvenience and expense of answering.”5

          Fed. R. Civ. P. 8(a)(2) requires that a complaint provide a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Additionally, the complaint must state

more than “labels and conclusions” and “[f]actual allegations must be enough to raise a right to

relief above the speculative level.”6 Because Plaintiff proceeds pro se, his pleadings are liberally

construed.7 Liberal construction, however, “does not relieve the plaintiff of the burden of

alleging sufficient facts on which a recognized legal claim could be based.”8




3
 See Fuller v. Myers, 123 F. App’x 365, 368 (10th Cir. 2005) (noting that district courts may
dismiss action without service of process through screening process of § 1915(e)).
4
 See Buchheit v. Green, No. 12-4038-CM-KGS, 2012 WL 1673917, at *1 (D. Kan. May 14,
2012).
5
    Neitzke v. Williams, 490 U.S. 319, 324 (1989).
6
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
7
    Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
8
    Id.


                                                     2
         Plaintiff alleges the State of Kansas is delinquent in paying unemployment benefits to

both him and his spouse. Although it appears both received payments in late March, 2021 for

overdue benefits, Plaintiff alleges neither payment was in the full amount owed under the Kansas

unemployment insurance program and PEUC (which the Court presumes is the federal Pandemic

Emergency Unemployment Program, first authorized by the CARES Act and twice extended).

Plaintiff describes a conversation with an unknown Kansas Department of Labor employee the

day he filed his Complaint, in which the employee was questioning him about his recent part-

time employment.

         Plaintiff asserts an action under 42 U.S.C. § 1983 for Defendants’ alleged violation of his

rights under the Fifth, Sixth, Eighth, Tenth, and Fourteenth Amendments to the U.S.

Constitution.9 However, his complaint merely cites these constitutional provisions without

stating how Defendants’ actions deprived Plaintiff of his Constitutional rights in a way that

clarifies Plaintiff’s claim. While Plaintiff’s pique at delayed benefits he believes he is entitled to

receive is understandable, it appears his claim is one for benefits under Kansas state law. And

while Plaintiff contends his spouse has also received less than all the benefits to which she

believes she is entitled, he does not have standing to assert her claim. In sum, Plaintiff has not

raised a right to relief for Constitutional violations above the speculative level.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed In Forma Pauperis

(ECF No. 2) is hereby granted, but the Court withholds service of process pending § 1915 review

following receipt of a response by Plaintiff to the Order to Show Cause set forth below.




9
    ECF No. 1 at 2-4.


                                                   3
       IT IS FURTHER ORDERED that Plaintiff is hereby required to show good cause in

writing to the Honorable Julie A. Robinson, United States Chief District Judge, on or before July

1, 2021, why this action should not be dismissed for failure to state a claim on which relief can

be granted.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas this 24th day of June, 2021.



                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




                                                 4
